Ross, J. (dissenting).
We would affirm.
Dr. Bernard Lown (Lown) is licensed to practice medicine in Massachusetts and Maryland. He is a nationally and internationally known cardiologist. Besides being a professor of cardiology at Harvard University’s School of Public Health, he heads his own laboratory, which is called the “Lown Cardiovascular Laboratory” and is located at Harvard. In exchange for compensation received from commercial drug companies, this laboratory does research in connection with experimental drugs.
Aprindine is an experimental drug manufactured by defendant Eli Lilly & Company (Lilly). Sometime in 1975, Lilly hired Lown to act as a clinical investigator to test the effects of Aprindine upon human beings. It is undisputed that only a clinical investigator can dispense Aprindine because the drug is only made available to clinical investigators and only under controlled conditions. Lown testified, at his examination before trial, that:* “We kept a limited supply of the drug at Harvard for which we had to give a very precisé accounting to Eli Lilly because every pill had to be accounted for.”
Aprindine was developed to treat heart rhythm disorders. Some of its side effects are dizziness, tremors and changes in the electrocardiogram. In view of the fact that *588unforeseen side effects can occur in a patient being treated by Aprindine, it is necessary to watch such patients closely, since frequent blood tests and electrocardiograms may be needed.
Plaintiffs’ decedent, Harry Etra (Etra), who was a Manhattan resident, intentionally journeyed to Boston, Massachusetts, in January, 1977 to be treated with Aprindine by Lown for cardiac arrhythmia. While in Boston, Etra was admitted as a patient to the Peter Bent Brigham Hospital, and Lown was the responsible physician of record. Etra was started on a course of treatment, which included ingestion of Aprindine. There is no dispute that Lown was paid for the professional services he provided Etra, which payment was separate and apart from the payment he received from Lilly as a clinical investigator. In other words, by being paid by both patient Etra and Lilly, Lown was serving two masters simultaneously, whose objectives did not necessarily coincide.
Upon his discharge from the hospital in February, 1977, Etra was given a supply of Aprindine to take back with him to New York. In New York, Etra continued to ingest this drug and Lown continued to supply it to him. Lown testified: “his [Etra’s] life was jeopardized by even discontinuing the drug for the briefest duration”.
Examination of the record reveals that, in addition to furnishing Aprindine to Etra, Lown kept in close touch with Etra’s case from the time he left Boston in February, 1977 until Etra died in New York on April 15, 1977. For example, Lown’s office corresponded with Etra’s New York physician, defendant and third-party plaintiff Raymond Matta (Matta), whom Lown had recommended; in March, 1977, Etra returned “to Boston to seek further advice about the management of arrhythmia;” and, as Etra was dying in New York, Lown admitted he spoke by telephone with Etra’s wife relative to Etra’s declining physical condition.
Based upon these uncontested facts, we find that Lown had forged a relationship with Etra that Lown could not break, even if Lown did not actually step into New York State during this period. Lown testified: “Our function is to establish a proper diagnosis and to institute a program of *589management and to advise the physician the reason for the diagnosis and the basis for the management that has been instituted, with the understanding that if problems arise, that the patient be referred back to us for correction.”
Lown’s status as a clinical investigator places him in a completely different position, in respect to the long-arm jurisdiction of New York, than that of a medical specialist located in an out-of-State city, who a New Yorker visits simply for an opinion and which consultation is the entire extent of their contact.
The majority holds that the “basis and motivation for Dr. Lown’s relationship with either Etra or Dr. Matta are not such that we find it reasonable to hold the mere shipment of Aprindine to Etra in New York to constitute the supply of goods within the meaning of that section of CPLR 302. Similarly, telephone calls and letters exchanged between Lown and Matta do not amount to the supply of services under that section. In other words, although most certainly appellant was paid for his services to Etra in Massachusetts, it does not appear to us to be the kind of activity which amounts to the transaction of business”. In view of the facts in this case, we must disagree with this conclusion of the majority. In our opinion, “[t]he mere fact that the defendant [Lown] was able to arrange to conduct his extensive and purposeful activity in New York without having to physically come here does not enable him to avoid the jurisdiction of our courts” (Parke-Bernet Galleries v Franklyn, 26 NY2d 13, 19).
In order to underscore the “purposeful activity” of Lown that took place in New York, as a result of his supplying Aprindine to Etra from Boston, we quote this excerpt from the majority opinion: “In April of 1977 Mr. Etra developed a fever and was admitted to the hospital by Dr. Matta. Among his symptoms was a depressed white blood cell count, and because of the possibility that this condition was related to the experimental drug, Matta discontinued the Aprindine on April 14, 1977. Mr. Etra died of cardiac arrest the following day.”
CPLR 302 (subd [a], par 3, cl [ii]) holds that a nondomiciliary is subject to New York jurisdiction when he “commits a tortious act without the state causing injury to [a] *590person * * * within the state * * * if he * * * expects or should reasonably expect the act to have consequences in the state and derives substantial revenue from interstate or international commerce”. After measuring Lown’s activities in the instant case against this subdivision of CPLR 302, we are compelled to find that Lown “cannot now claim that it was not reasonably foreseeable that someday [he] might have to defend [himself] in the courts of this State” (Prentice v DeMag Material Handling, 80 AD2d 741, 742). Also, Lown testified that he derives a significant portion of his income from interstate and international commerce, to wit, between approximately 1976 and 1981: one third of Lown’s patients came from outside of Massachusetts; and, annually he gave about 20 lectures a year outside of Massachusetts in other parts of the United States as well as in Western Europe, Latin America, Asia, Australia, and the Middle East. As the court wrote in Path Instruments Int. Corp. v Asahi Optical Co. (312 F Supp 805, 810 [US Dist Ct, SDNY, Mansfield, J.]: “The ‘substantial revenue’ provision of § 302 (a) (3) (ii) is intended to extend the jurisdiction of New York courts to those defendants committing out-of-state tortious acts with repercussions in New York, who, because of the extent and non-local nature of their operations, can consistently with the requirements of fundamental fairness be expected to defend lawsuits in foreign forums.”
Based on the facts in this case, we must disagree with the majority’s conclusion.
There is no doubt that long-arm jurisdiction can be applied to tort, as well as contract actions (Singer v Walker, 15 NY2d 443, cert den sub nom. Estwing Mfg. Co. v Singer, 382 US 905; Goldberg v Empire Fire & Mar. Ins. Co., 79 AD2d 533).
Lown’s testimony sets forth his agreement to supply deceased with Aprindine in New York and since Lown was the clinical investigator for Lilly, he was required to report to Lilly with reference to the efficacy of the drug, as well as its side effects. This he could only obtain from the decedent in the State of New York. Therefore, it is reasonable to find that his actions availed to him the privilege of furthering his practice in New York.
*591In this case, our exercise of in personam jurisdiction over Lown fully complies with the principles of due process (International Shoe Co. v Washington, 326 US 310; Hanson v Denckla, 357 US 235).
Asch and Silverman, JJ., concur with Carro, J.; Kupferman, J. P., and Ross, J., dissent in separate opinions.
Order, Supreme Court, New York County, entered on November 12, 1982, reversed, on the law, third-party plaintiff’s motion denied and appellant’s motion to dismiss the third-party complaint under CPLR 3211 granted, without costs and without disbursements.

 All references to testimony by Lown are from his examination before trial.